



Exhibit 10.1


AMENDMENT No. 2, dated as of May 6, 2019, (this “Amendment”) to the Credit
Agreement, dated as of June 24, 2014, among DaVita Inc. (formerly, DaVita
Healthcare Partners Inc.), a Delaware corporation (the “Borrower”), the
Guarantors listed on Appendix A, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), JPMORGAN
CHASE BANK, N.A., as Issuing Lender and Swingline Lender, the other agents from
time to time party thereto (as amended, restated, modified and supplemented from
time to time prior to the date hereof, the “Credit Agreement”); capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
WHEREAS, pursuant to and in accordance with Section 11.1 of the Credit
Agreement, the Borrower desires to extend the maturity of all of the Revolving
Commitments, the Tranche A Term Loans and the Tranche A-2 Term Loans;
WHEREAS the amendment to the Tranche A Term Loans and the Tranche A-2 Term Loans
shall be deemed to be an incurrence of Replacement Term Loans pursuant to the
last paragraph of Section 11.1 of the Credit Agreement;
WHEREAS, JPMorgan Chase Bank, N.A. will act as sole lead arranger and sole
bookrunner for purposes of this Amendment (the “Amendment No. 2 Lead Arranger”);
WHEREAS, the Borrower desires to amend the Credit Agreement to effect such
extension on the terms set forth herein;
WHEREAS, each Lender holding Tranche A Term Loans (the “Existing Tranche A Term
Loans” and the Lenders with Existing Tranche A Term Loans, the “Existing Tranche
A Term Lenders”), each Lender holding Tranche A-2 Term Loans (the “Existing
Tranche A-2 Term Loans” and the Lenders with Existing Tranche A-2 Term Loans,
the “Existing Tranche A-2 Term Lenders”) and each Lender holding Revolving
Commitments (the “Existing Revolving Commitments”, the outstanding Revolving
Loans thereunder the “Existing Revolving Loans” and the Lenders with Existing
Revolving Commitments, the “Existing Revolving Lenders”) that executes and
delivers a consent (a “Consent”) in the form of Exhibit A to this Amendment will
have agreed to the terms of this Amendment upon the effectiveness of this
Amendment on the Amendment No. 2 Effective Date (as defined below);
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendments. The Credit Agreement is hereby amended as follows:
(a)    The table labeled “Tranche A Term Commitments” in Schedule I to the
Credit Agreement shall be amended and restated as set forth on Annex I hereto.
(b)    Schedule I to Increase Joinder No. 1 shall be amended and restated as set
forth on Annex II hereto.







--------------------------------------------------------------------------------

-2-


(c)    The table labeled “Revolving Commitments” in Schedule I to the Credit
Agreement shall be amended and restated as set forth on Annex III hereto.
(d)    Schedule II to the Credit Agreement shall be amended and restated as set
forth in Annex IV hereto.
(e)    The definition of “Tranche A Term Loan Maturity Date” shall be amended
and restated as set forth below:
““Tranche A Term Loan Maturity Date” shall mean December 24, 2019.”
(f)    The definition of “Tranche A-2 Term Loan Maturity Date” shall be amended
and restated as set forth below:
““Tranche A-2 Term Loan Maturity Date” shall mean December 24, 2019.”
(g)    The definition of “Tranche A-2 Term Lender” shall be amended and restated
as set forth below:
““Tranche A-2 Term Lender” means each Lender that has a Tranche A-2 Term
Commitment or that holds a Tranche A-2 Term Loan.”
(h)    The definition of “Revolving Termination Date” shall be amended and
restated as set forth below:
““Revolving Termination Date” shall mean December 24, 2019.”
(i)    Section 2.3(a) of the Credit Agreement shall be amended and restated as
follows:
“(a) The Tranche A Term Loan of each Tranche A Term Lender shall mature in 22
consecutive quarterly installments and on the Tranche A Term Loan Maturity Date,
in an amount equal to such Lender’s Tranche A Term Percentage multiplied by the
amount set forth below opposite such installment:







--------------------------------------------------------------------------------

-3-


Installment Due Date
Principal Amount
September 30, 2014


$12,500,000


December 31, 2014


$12,500,000


March 31, 2015


$12,500,000


June 30, 2015


$12,500,000


September 30, 2015


$12,500,000


December 31, 2015


$12,500,000


March 31, 2016


$12,500,000


June 30, 2016


$12,500,000


September 30, 2016


$18,750,000


December 31, 2016


$18,750,000


March 31, 2017


$18,750,000


June 30, 2017


$18,750,000


September 30, 2017


$25,000,000


December 31, 2017


$25,000,000


March 31, 2018


$25,000,000


June 30, 2018


$25,000,000


September 30, 2018


$25,000,000


December 31, 2018


$25,000,000


March 31, 2019


$25,000,000


June 30, 2019


$25,000,000


September 30, 2019


$25,000,000


Tranche A Term Loan Maturity Date


$600,000,000



”
Section 2.    Representations and Warranties, No Default. By its execution of
this Amendment, each Loan Party hereby certifies that prior to and immediately
after giving effect to this Amendment:
%2.    the execution, delivery and performance by each Loan Party of this
Amendment, are within such Loan Party’s corporate, partnership or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate, partnership or limited liability company action, as
applicable, do not (i) contravene such Loan Party’s Constitutive Documents, (ii)
violate any Requirements of Law, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party or any of its properties that
would reasonably be likely to have a Material Adverse Effect or (iv) except for
the Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party; and
%2.    the replacement of Non-Extending Lenders pursuant to Section 4 hereof and
the Credit Agreement does not conflict with any Requirement of Law.







--------------------------------------------------------------------------------

-4-


Section 3.    Effectiveness.
(a)    The Amendment shall become effective on the date (such date, if any, the
“Amendment No. 2 Effective Date”) that the following conditions have been
satisfied:
(i)    The Administrative Agent shall have received executed signature pages
hereto from the New Tranche A Term Lender, the New Tranche A-2 Term Lender, the
New Revolving Lender and each Loan Party;
(ii)    The Administrative Agent shall have received a Consent substantially in
the form of Exhibit A to this Amendment, duly executed by (i) each Existing
Tranche A Term Lender, (ii) each Existing Tranche A-2 Term Lender and (iii) each
Existing Revolving Lender, and in each case excluding any Non-Extending Lenders;
(iii)    The Consents received from the Existing Revolving Lenders referred to
in clause (ii) above shall constitute the Majority Facility Lenders of the
Revolving Facility;
(iv)    The Borrower shall have paid to the Administrative Agent for the account
of the applicable Lenders, by wire transfer of immediately available funds, (A)
to each Existing Tranche A Term Lender, Existing Tranche A-2 Term Lender and
Existing Revolving Lender that executes this Amendment, a consent fee in an
amount equal to 0.05% of the aggregate principal amount of Revolving
Commitments, Tranche A Term Loans and Tranche A-2 Term Loans that have been
extended pursuant to the terms of this Amendment and (B) the Accrued Interest
Payment;
(v)    Each of the representations and warranties made by any Loan Party set
forth in Section 2 hereof, Section 4 of the Credit Agreement or in any other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Amendment No. 2 Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date;
(vi)    No Default or Event of Default shall have occurred and be continuing, or
will result from the execution of this Amendment and the transactions
contemplated hereby;
(vii)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by two Responsible Officers of the Borrower, confirming
compliance with the conditions precedent set forth in clauses 3(a)(v) and (vi)
above;
(viii)    The Lenders shall have received, sufficiently in advance of the
Amendment No. 2 Effective Date, (i) all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act (as defined below) and (ii) the Borrower, to the extent it
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
(as defined below), shall have delivered a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation directly to each
Lender that so requests in writing at least five Business Days prior to the
Amendment No. 2 Effective Date, including, in each case and without limitation,
the information described in Section 5; and
(ix)    The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all costs, fees, out-of-pocket expenses,
compensation and other







--------------------------------------------------------------------------------

-5-


amounts then due and payable in connection with this Amendment, in each case, to
the extent invoiced at least one Business Day prior to the Amendment No. 2
Effective Date, including the reasonable fees, charges and disbursements of
counsel for the Amendment No. 2 Lead Arranger and the Administrative Agent.
Section 4.    Non-Extending Lenders.
(a)    If any Existing Tranche A Term Lender, Existing Tranche A-2 Term Lender
or Existing Revolving Lender does not return an executed Consent to the
Administrative Agent (each such non-extending Lender, a “Non-Extending Lender”),
such Non-Extending Lender shall be replaced and all of its rights and
obligations under the Credit Agreement and the related Loan Documents shall be
purchased at par and assumed by, in the case of (x) a Non-Extending Lender that
is an Existing Tranche A Term Lender, JPMorgan Chase Bank, N.A. (the “New
Tranche A Term Lender”), (y) in the case of a Non-Extending Lender that is an
Existing Tranche A-2 Term Lender, JPMorgan Chase Bank, N.A. (the “New Tranche
A-2 Term Lender”) and (z), in the case of a Non-Extending Lender that is an
Existing Revolving Lender, Wells Fargo Bank, N.A. (the “New Revolving Lender”).
(b)    As of the Amendment No. 2 Effective Date, each Non-Extending Lender will
be deemed to have executed an Assignment and Assumption for all of its then
outstanding Loans and Commitments and will be deemed to have assigned all of its
then outstanding Loans and Commitments to the New Tranche A Term Lender, the New
Tranche A-2 Term Lender or the New Revolving Lender, as applicable. The terms
and conditions set forth in the form Assignment and Assumption attached as
Exhibit E to the Credit Agreement shall apply to each Non-Extending Lender as
though such terms and conditions were set forth in this Section 4(b) in their
entirety.
(c)    Each of the New Tranche A Term Lender, the New Tranche A-2 Term Lender
and the New Revolving Lender hereby (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents and the exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment, (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iii) appoints and authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent hereby consents to this Amendment and consents
to (i) the assignment of the Existing Revolving Commitments of each
Non-Extending Revolving Lender to the New Revolving Lender in accordance with
Section 2.22(vi) of the Credit Agreement and (ii) the establishment of the
Tranche A Term Loans and Tranche A-2 Term Loans as Replacement Term Loans
pursuant to the last paragraph of Section 11.1 of the Credit Agreement.
(e)    For the avoidance of doubt, all Existing Revolving Commitments shall
continue to be outstanding as Revolving Commitments under the Credit Agreement
(as amended hereby) on and after the Amendment No. 2 Effective Date, subject to
the terms of this Amendment.
(f)    On the Amendment No. 2 Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of each Existing Tranche A Term Lender,
Existing Tranche A-2 Term







--------------------------------------------------------------------------------

-6-


Lender and Existing Revolving Lender, the accrued and unpaid interest through
the Amendment No. 2 Effective Date, on the Existing Tranche A Term Loans,
Existing Tranche A-2 Term Loans or Existing Revolving Loans, as applicable (such
amount, the “Accrued Interest Payment”). The Interest Period in effect with
respect to each of the Existing Tranche A Term Loans, Existing Tranche A-2 Term
Loans and Existing Revolving Loans immediately prior to the Amendment No. 2
Effective Date shall continue until the expiration thereof. Notwithstanding
anything to the contrary in the Credit Agreement, upon the expiration of each
such Interest Period, the Borrower shall pay interest on the Existing Tranche A
Term Loans, Existing Tranche A-2 Term Loans and Existing Revolving Loans solely
for the portion of such Interest Period not previously covered by the Accrued
Interest Payment.
(g)    On the Amendment No. 2 Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of each Existing Tranche A Term Lender,
Existing Tranche A-2 Term Lender and Existing Revolving Lender, any amounts due
to each such Lender under Section 2.22(v) of the Credit Agreement.
Section 5.    Regulatory Matters. Each Lender that is subject to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”) and the requirements of 31 C.F.R.
§1010.230 (the “Beneficial Ownership Regulation”) hereby notifies the Borrower
that it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act and/or the Beneficial Ownership Regulation.
Section 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 7.    Governing Law and Waiver of Right to Trial by Jury. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF). The jurisdiction and waiver of right to trial by
jury provisions in Section 11.12 of the Credit Agreement are incorporated herein
by reference mutatis mutandis.
Section 8.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 9.    Effect of Amendment. This Amendment shall not constitute a
novation of the Credit Agreement or any of the other Loan Documents. Except as
expressly set forth herein, this Amendment (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, any other Agent or the
Issuing Lenders, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Except as expressly set forth herein, each and every term,
condition, obligation, covenant and agreement contained in the Credit







--------------------------------------------------------------------------------

-7-


Agreement or any other Loan Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect. Each Loan Party hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under the
Guaranty, as applicable, and its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents. This Amendment shall constitute
a Loan Document for purposes of the Credit Agreement and from and after the
Amendment No. 2 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement,”
“hereto,” “hereunder,” “hereof” or words of like import referring to the Credit
Agreement, shall, unless expressly provided otherwise, be deemed to refer, from
and after the Amendment No. 2 Effective Date, to the Credit Agreement as amended
by this Amendment. Each of the Loan Parties hereby consents to this Amendment
and confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit
Agreement, including on and after the Amendment No. 2 Effective Date, as amended
hereby.
[Signature pages follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
DAVITA INC.
By:    /s/ Chet Mehta____________
    Name:    Chet Mehta
    Title:    Group VP, Finance


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------







GUARANTORS LISTED ON APPENDIX A
By:    /s/ Chet Mehta____________
    Name:    Chet Mehta
    Title:    Group VP, Finance


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender
By:    /s/ Dawn Lee Lum____________
    Name:    Dawn Lee Lum
    Title: Executive Director


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as the New Tranche A Term Lender
By:    /s/ Dawn Lee Lum____________
    Name:    Dawn Lee Lum
    Title: Executive Director


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as the New Tranche A-2 Term Lender
By:    /s/ Dawn Lee Lum____________
    Name:    Dawn Lee Lum
    Title: Executive Director


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a New Revolving Lender
By:    /s/ Dawn Lee Lum____________
    Name:    Dawn Lee Lum
    Title: Executive Director


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a New Revolving Lender
By:    /s/ Darin Mullis    
    Name:    Darin Mullis
    Title: Managing Director






[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------


Exhibit A


CONSENT TO AMENDMENT NO. 2
CONSENT (this “Consent”) TO AMENDMENT NO. 2 (“Amendment”) to the Credit
Agreement, dated as of June 24, 2014, among DaVita Inc. (formerly, DaVita
Healthcare Partners Inc.), a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent (the
“Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Issuing Lender and Swingline
Lender, the other agents from time to time party thereto (as amended, restated,
modified and supplemented from time to time prior to the date hereof, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.


Existing Tranche A Term Lenders Only


o
Consent:
The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all Existing Tranche A Term Loans held
by such Lender.



Existing Tranche A-2 Term Lenders Only


o
Consent:
The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all Existing Tranche A-2 Term Loans
held by such Lender.



Existing Revolving Lenders Only


o
Consent:
The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment with respect to all Revolving Commitments of such
Lender.



Name of Lender: ____________________________________________________


By:
    
Name:
Title:
For any Institution requiring a second signature line:
By:
    
Name:
Title:











[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






Appendix A


Guarantors









--------------------------------------------------------------------------------







Annex I


Tranche A Term Commitments




Annex II


Tranche A-2 Term Commitments




Annex III


Revolving Commitments




Annex IV


Specified LC Sublimits



